Fish, J.
Where an order expressly limited to a day named in vacation the time within which a brief of evidence to accompany a motion for a new trial might be filed, and it was not filed until after that day had passed, there was no error in dismissing the motion for a new trial because of the movant’s failure to file the brief as required. This is^true though the judge, after the expiration of the time allowed for filing the brief, had actually approved the same, and though counsel for the respondent had consented to one or more postponements of the hearing of the motion,such counsel reserving, however, the right to make the point that the brief had been filed too late. Civil Code, 15485; Ellington v. Hall, 94 Ga. 724; Durden v. Trubee, Ibid. 725.

Judgment affirmed.


All the Justices concurring.